Exhibit 10.1

AMENDMENT TO OFFER LETTER

This Amendment to the Offer Letter (this “Amendment”), effective as of August 7,
2017, is made by and between Inotek Pharmaceuticals Corporation, a Delaware
corporation (the “Company”), and Rudolf A. Baumgartner, M.D. (“Executive”).

WHEREAS, the Company extended an offer of employment to the Executive pursuant
to that certain Offer Letter, dated as of May 2, 2007, as amended December 23,
2008 and October 9, 2009 (the “Offer Letter”);

WHEREAS, pursuant to the terms of the Offer Letter, the Company and the
Executive may amend the Offer Letter in writing, and each of the Company and the
Executive desires to amend certain terms of the Offer Letter as set forth in
this Amendment; and

WHEREAS, unless the context requires otherwise, capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Offer
Letter.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:

1.    The paragraph of the Offer Letter describing the vesting of the
Executive’s equity awards upon a Change in Control is hereby amended in its
entirety and replaced with the following paragraph:

“In the event of a Change in Control (as defined below) of the Company, then all
your outstanding unvested equity awards (including, but not limited to, stock
options and restricted stock units) will be fully vested upon your execution of
a comprehensive release of claims in the Company’s favor, in a form and of a
scope reasonably acceptable to the Company. The terms of any such equity awards
shall be subject to and governed by the Company’s stock plan and an equity award
agreement between you and the Company; provided, however, that the treatment of
outstanding unvested equity awards upon a Change in Control will be governed by
the terms as set forth herein, which such terms are intended to supersede all
prior oral and written agreements and understandings between you and the Company
with respect to any related subject matter.”

2.    Except as expressly amended hereby, the Offer Letter continues in full
force and effect in accordance with its terms and the terms thereof shall govern
this Amendment to the same extent as if fully set forth herein.

3.    This Amendment shall be governed by and construed in accordance with the
laws of the State of Massachusetts applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.

4.    This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the parties and
delivered to the other party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

COMPANY: INOTEK PHARMACEUTICALS CORPORATION By:  

/s/ David P. Southwell

Name:   David P. Southwell Title:   CEO

 

EXECUTIVE:

/s/ Rudolf A. Baumgartner, M.D.

Rudolf A. Baumgartner, M.D.

 

[Signature Page to Amendment to Offer Letter]